Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I - Figs. 1-4 (bedbug trap 10 has uppermost container 11 with removable top 11a; middle container 12 with bottom 12a, heating pad 12b, power cord 12c, and switch 12d; lower container 13 with series of holes 13a formed in lower portion thereof in which carbon dioxide escapes; holding container 14 with outer surface 14a that is rough; insulation 15 placed around upper and middle containers; tube 16 used to carry carbon dioxide produced in upper container 11 to lower container 13, hose 16 has airlock attachment 17 filled with water which is a brewing S-type airlock);
Species II - Fig. 5 (bedbug trap with water trap system formed by making a loop 19 in hose 16 and adding small amount of water 100 that is trapped in loop 19); and
Species III - Figs. 7-15 (middle container 112 provides housing for upper container 111 with heating element 112b set therein, upper container 111 includes dual circumferential flanges to provide an airtight seal surrounding the bottom of the upper container when placed in nesting fashion within the middle container, upper container 11 does not rest at bottom of middle container 112 and does not physically contact heating element 112b and rests on interior ledge 225 of middle container 112 and provides an airtight seal up against middle container interior surface 135, upper 
The species are independent or distinct because for example Species II requires bedbug trap with water trap system formed by making a loop 19 in hose 16 and adding small amount of water 100 that is trapped in loop 19 not required in Species I or III.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA